Citation Nr: 0325595	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for left shoulder 
bursitis with impingement. 

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to service connection for degenerative joint 
disease of the hips, upper back, neck, shoulders, left elbow, 
wrists, fingers, and hands.

4.  Entitlement to service connection for obsessive 
compulsive disorder.

5.  Entitlement to service connection for oxygen 
deficiency.

6.  Entitlement to service connection for 
Fibromyalgia.

7.  Entitlement to service connection for 
degenerative joint disease of the feet and toes.

8.  Whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for a right shoulder condition 
with impingement.

9.  Whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for degenerative joint disease 
of both knees.

10.  Whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for hypertension.

11.  Whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for vascular headaches.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical strain.

13.  Whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for degenerative joint disease 
of the ankles.

14.  Whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for degenerative joint disease 
of the right elbow.

15.  Whether new and material evidence has been 
received to reopen a claim of entitlement to 
service connection for a depressive disorder with 
sleep deprivation.

16.  Entitlement to service connection for 
bilateral foot disability.

17.  Entitlement to service connection for lung disability.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran retired from active duty in September 1991 after 
more than 20 years of active military service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded this case in August 2001 for further 
development.  

The Board notes that the issues of entitlement to service 
connection for a bilateral foot disorder and entitlement to 
service connection for granulomatous disease of the lungs 
were originally remanded to the RO by the Board in a February 
1996 decision.  These two issues and the remaining issues 
listed above were remanded by the Board in an August 2001 
remand.  

Additionally, according to the record, the veteran notified 
the RO by written statement in March 2003 that he was wished 
to be no longer represented by the Texas Veterans Commission. 

Service connection has already been established for a number 
of disabilities, including lumbosacral strain with 
degenerative disc disease, radiculopathy of the right lower 
extremity, radiculopathy of the left lower extremity, 
bursitis of the right and left shoulders, residuals of a 
right wrist fracture, torn ligaments of the left thumb, and 
bilateral achilles tendinitis, bilateral hearing loss, 
vertigo and sinusitis, allergic rhinitis.  The veteran has 
been found to be totally disabled due to service-connected 
disabilities.   

As noted in the Board's August 2001 remand, the Board 
declines to view the approximately 191 disorders listed by 
the veteran in his June 2001 substantive appeal as a 
reasonable attempt to raise claims for these disorders.  It 
appears that the disorders were simply copied in sequence 
from VA's Schedule for Rating Disabilities.   


FINDINGS OF FACT

1.  The veteran does not suffer from gastroenteritis.  

2.  Degenerative joint disease of the hips, upper back, neck, 
shoulders, left elbow, wrists, fingers, and hands were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor are they otherwise related to the 
veteran's active duty service. 

3.  The veteran does not suffer from obsessive compulsive 
disorder. 

4.  Oxygen deficiency and lung disability were not manifested 
during the veteran's active duty service or for many years 
thereafter, nor are oxygen deficiency or lung disability 
otherwise related to the veteran's active duty service.

5.  Fibromyalgia was initially manifested during the 
veteran's period of active duty.

6.  Degenerative joint disease of the feet and toes were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor are they otherwise related to the 
veteran's active duty service.

7.  By rating decision in May 1992, the RO denied claims of 
entitlement to service connection for hypertension, vascular 
headaches, and depressive disorder with sleep deprivation; 
the veteran did not file a notice of disagreement. 

8.  Evidence received since the May 1992 rating decision for 
entitlement to service connection for hypertension and 
vascular headaches is cumulative and does not bear directly 
and substantially upon the subject matter of whether 
hypertension and vascular headaches were incurred in service 
or within one year following service, or are otherwise 
related to service; when considered alone or together with 
all of the evidence, both old and new, it has no significant 
effect upon the facts previously considered. 

9.  Evidence received since the May 1992 rating decision for 
entitlement to service connection for depressive disorder 
with sleep deprivation is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

10.  By decision in February 1996, the Board denied claims of 
entitlement to service connection for right shoulder 
condition with impingement, cervical strain, and degenerative 
joint disease of both knees and ankles, and right elbow.

11.  Evidence received since the February 1996 Board decision 
is cumulative and does not bear directly and substantially 
upon the subject matter of whether right shoulder condition 
with impingement, cervical strain, and degenerative joint 
disease of both knees and ankles, and right elbow were 
incurred in service or within one year following service for 
degenerative joint disease, or are otherwise related to 
service; when considered alone or together with all of the 
evidence, both old and new, it has no significant effect upon 
the facts previously considered.

12.  Bilateral foot disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral foot disability otherwise related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  Gastroenteritis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  Degenerative joint disease of the hips, upper back, neck, 
shoulders, left elbow, wrists, fingers, and hands were not 
incurred in service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).   

3.  Obsessive compulsive disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  
 
4.  Oxygen deficiency was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

5.  Fibromyalgia was incurred during the veteran's active 
duty service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

6.  Degenerative joint disease of the feet and toes were not 
incurred in service, nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).   

7.  The evidence received since the RO denied service 
connection for hypertension and vascular headaches in May 
1992, which is final, is not new and material, and the claims 
are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).     

8.  New and material evidence has been received since the May 
1992 rating decision, which is final, and the claim of 
entitlement to service connection for depressive disorder 
with sleep deprivation is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).   

9.  The evidence received since the Board decision denied 
service connection for right shoulder condition with 
impingement, cervical strain, and degenerative joint disease 
of both knees and ankles, and right elbow in February 1996, 
which is final, is not new and material, and the claims are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2002).    

10.  Bilateral foot disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

11.  Lung disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As noted in the August 2001 remand, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection, increased rating, and an application to 
reopen service connection claims based on new and material 
evidence.  The discussions in the rating decisions, 
statements of the case, and supplemental statements of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a September 2001 letter and a November 
2002 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports in March 
2002, treatise material, private medical statement from John 
S. Jackson, D.O., Social Security Records, treatise 
materials, and numerous statements from the veteran.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with his claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis and 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Gastroenteritis

The veteran's essential argument is that his current 
gastrointestinal condition is related to his complaints and 
treatment for gastrointestinal problems in service.  Service 
medical records demonstrate that the veteran was treated for 
gastrointestinal problem in service.  The veteran received 
treatment for diarrhea, stomach cramps, gas discomfort, 
change in bowel movements, and persistent epigastric pain 
from January 1966 through January 1987.  It is further noted 
that in May 1967, the veteran was diagnosed as having acute 
gastroenteritis.         

While service medical records show treatment for the 
veteran's gastrointestinal complaints, post-service medical 
records do not demonstrate a current diagnosis of 
gastroenteritis.  VA examination report in March 1992 found 
that the veteran's digestive system was normal, abdomen was 
soft, and genitor-urinary system was normal. 

VA examination report in March 2002 indicated that following 
service, the veteran had almost daily abdominal cramping 
pains that are associated with increased bloating and 
increased gas production.  The veteran stated that these 
symptoms usually last for about one and a half to three hours 
a day and are usually relieved after having a bowel movement.  
He complained of having diarrhea once a month with 20 
episodes of bowel movements during that day that are 
associated with explosive bowel movement and increased gas 
production.  

Rectal examination revealed no inflammation or redness, no 
flatulence, and no signs of bloating.  Diagnostic tests were 
negative for fecal leukocytes or for ova and parasites.  The 
examiner opined that the veteran's history is not credible 
because electrolytes were normal and the veteran was even 
gaining weight.  At this point, the examiner believed that 
the veteran was exaggerating his symptoms or does not have 
these symptoms at all.  The diagnosis was no gastrointestinal 
condition found.   

The Board notes that the statement from Dr. Jackson dated 
June 1998 indicated that the veteran was being treated for 
severe gastroenteritis, however, no gastrointestinal 
condition was found during the most recent VA examination.  
The March 2002 VA examination report is persuasive evidence 
as it was based upon examination of the veteran and a review 
of the medical records.  Service connection is awarded for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Based 
upon the totality of the pertinent evidence, particularly the 
March 2002 VA examination report, the Board is compelled to 
find that the veteran preponderance of the evidence is 
against a finding that the veteran has gastroenteritis.  

Although the veteran may report symptoms that he perceives to 
be manifestations of diagnosable gastrointestinal condition, 
the question of whether a chronic disability is currently 
present is one that requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board finds that there is no diagnosis of gastroenteritis or 
other gastrointestinal condition.  As such, his appeal as to 
this matter is denied. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  

Degenerative Joint Disease of the Hips, Upper Back, Neck, 
Shoulders, Left Elbow, Wrists, Fingers, and Hands

X-ray report of the right hip in April 1993 indicated no 
abnormalities were found.  While a VA medical record February 
2002 shows that the veteran was diagnosed with mild right hip 
degenerative joint disease at that time, there is no medical 
evidence demonstrating degenerative changes to the right hip 
in service or within one year from service, nor is there 
evidence relating his current right hip degenerative changes 
to service.  VA examination report in March 2002 indicated 
that no arthritic changes were found in the left hip.  

There is no evidence of degenerative joint disease of the 
left or right fingers in service or within one year following 
service.  X-ray report of both thumbs in December 1969 was 
negative.  While a September 1981 medical report indicated 
that the veteran had degenerative joint disease of the left 
thumb, an x-ray report of the left thumb in July 1983 were 
negative for abnormalities.  As the July 1983 x-ray report 
showed no abnormalities, the September 1981 diagnosis was 
clearly inaccurate.  X-ray report of the right thumb in July 
1985 found no abnormalities.  A March 2001 VA medical record 
shows that the veteran has stenosing tenosynovitis in both 
index fingers and thumbs, however, there is no evidence 
relating this to service.    

There is no evidence of degenerative joint disease of either 
shoulder in service.  X-ray report of both shoulders in March 
1992 showed normal examination.  While a bone scan report in 
April 1993 indicated that test results of both shoulders were 
consistent of arthritic changes, this finding did not occur 
within one year following service, nor is there any medical 
evidence relating this to service.  Further, x-ray findings 
in January 1997 were normal for the right shoulder.   

Service medical records showed that the veteran complained of 
neck stiffness in February 1982.  He was diagnosed with acute 
cervical strain.  There is no evidence of degenerative joint 
disease of the neck or upper back in service or within one 
year following service.  X-ray report of the cervical spine 
in March 1992 showed no abnormalities.  Although a May 2002 
x-ray report found degenerative joint disease of the cervical 
spine, this finding was made many years after service and 
there is no medical evidence relating the veteran's current 
degenerative joint disease of the cervical spine to service. 

There is no evidence of degenerative joint disease of the 
left elbow in service or within one year following service.  
While a bone scan in April 1993 indicated that the veteran 
had findings consistent with degenerative changes to the left 
elbow, this finding is in conflict with a x-ray report of 
both elbows in January 1997 that was found normal.  
Nevertheless, the April 1993 bone scan findings were made 
more than one year after service and there is no medical 
evidence relating the veteran's degenerative joint disease of 
the left elbow to service. 

Service medical records reveal that the veteran injured his 
right wrist in March 1986.  No further treatment was noted in 
service.  There was also no evidence of degenerative joint 
disease of either wrist in service or within one year 
following service.  A March 1992 x-ray report of the right 
wrist showed no abnormalities.  VA examination report in 
March 2002 found no arthritis in the wrists.  

X-rays of the hands in December 1969 were negative for 
abnormalities.  There was no evidence of degenerative joint 
disease of either hand in service or within one year 
following service.  X-rays of the left hand in March 1992 
were negative.  While a May 2002 x-ray report indicated that 
the veteran currently has degenerative joint disease in both 
hands, this finding occurred many years after service and 
there is no medical evidence relating this finding to 
service.    

Based upon the information summarized above, the medical 
evidence shows that the veteran did not have degenerative 
joint disease of the hips, upper back, neck, shoulders, left 
elbow, wrists, fingers, and hands in service or within one 
year from service.  There is also no medical evidence 
relating the above to service.  Although the veteran may 
report symptoms that he perceives to be manifestations of 
degenerative joint disease that he believes to be related to 
service, the question of whether a chronic disability is 
currently present and its etiology is one that requires skill 
in diagnosis, and questions involving diagnostic skills and 
etiology must be made by medical experts.  Espiritu, supra.  
As such, his appeal as to this matter is denied. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  

Obsessive Compulsive Disorder

Upon review, service medical records do not demonstrate any 
complaints of or treatment for obsessive compulsive disorder.  
Separation examination in August 1991 indicated that 
psychiatric evaluation was normal.  In his report of medical 
history in August 1991, the veteran did state that he was or 
had experienced depression and insomnia in the past, but he 
did not reference experiencing any obsessive compulsive 
behavior. 

VA mental examination report in March 2002 revealed that 
following review of the records and examination of the 
veteran, including psychological testing, the examiner opined 
that the veteran does not currently have any acquired 
psychiatric disability.  While personality disorder has been 
diagnosed, personality disorders are not disabilities for VA 
service connection purposes.  See 38 C.F.R. § 3.303(c).   

Service connection is awarded for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
"Disability" means a current disability shown by competent 
medical evidence to presently exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In the present case, the record fails to 
demonstrate that the veteran has a mental disability, 
specifically obsessive compulsive disorder, for which service 
connection can be awarded.  The Board notes that a medical 
statement from Dr. Jackson in June 1998 indicated that the 
veteran was receiving treatment for obsessive compulsive 
disorder.  Additionally, a April 1992 VA mental examination 
report indicated that obsessive compulsive disorder needs to 
be considered.  However, the most recent VA mental 
examination report failed to find that the veteran had any 
mental disability at this time.  

The Board finds the March 2002 VA examination report to be 
persuasive evidence as it was based upon examination of the 
veteran and a review of the medical records.  There appears 
to be no corroborating medical evidence to support Dr. 
Jackson's findings and the April 1992 VA examiner's diagnosis 
is speculative in nature.  Therefore, the medical evidence 
does not presently demonstrate that the veteran has obsessive 
compulsive disorder.  Consequently, his appeal as to this 
matter must be denied. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  

Oxygen Deficiency and Lung Disability

The veteran's essential argument is that he currently has 
oxygen deficiency and a lung disability that is related to 
his service.  The Board remanded the veteran's claim for lung 
disability, to include granulomatous disease, in February 
1996.  The veteran is service-connected for upper respiratory 
infection, effective October 1991.  Service medical records 
show that the veteran was diagnosed with bronchitis in 
December 1980.  Separation examination in August 1991 
indicated that lungs and chest were clinically evaluated as 
normal, although there was a reference to an old 
granulomatous disease noted on old x-rays.  

VA examination in March 1992 noted that the veteran had a 
history of upper respiratory infections, but no oxygen 
deficiency or lung disability found on examination.  VA 
examination report in May 1996 indicated that May 1996 chest 
x-rays showed radiographic abnormalities consisting of 
multiple small (less than 3 mm in diameter) granuloma-like 
lesions in the right lobe, which are totally calcified.  
There were also calcified right hilar lymph nodes, also 
nonspecific in appears.  The examiner opined that there was 
no evidence of an active disease in the lungs, so these 
findings were totally nonspecific and unlikely to cause any 
physiological impairment.  

Medical statement from Dr. Jackson in June 1998 indicated 
that the veteran was receiving treatment for upper 
respiratory infection and breathing difficulties.  VA medical 
records in November 1999 show that the veteran was diagnosed 
with  bronchitis.  It was further found in November 1999 that 
chest x-rays found a suspicious density in the left lobe and 
the examiner was concerned about a carcinoma.  However, 
follow-up VA record in December 1999 assessed the veteran as 
having resolved pneumonia.  

VA examination in March 2002 revealed that the veteran 
complained of a dry cough two to three times a month and 
shortness of breath after walking about two to three blocks.  
Examination of the chest indicated that breathing sounds were 
clear to auscultation bilaterally.  There were no wheezes, 
rhonchi or rales heard.  Pulmonary function test done on 
April 2002 showed abnormal inspiratory loop.  This was the 
same result as from the 1995 pulmonary function test.  The 
diagnosis was suspect inspiratory airway collapse.  
Recommended ENT evaluation to rule out upper airway 
obstruction and vocal cord dysfunction.  

After reviewing the April 2002 pulmonary function test, the 
March 2002 VA examiner commented that even though the tests 
results were abnormal, according to the respiratory therapy 
technician, the veteran had poor inspiration technique.  The 
March 2002 VA examiner opined that there was no clinically 
evidence of upper airway obstruction or vocal cord 
dysfunction.  

Upon review, there is no evidence of any oxygen deficiency in 
service and the only lung disability noted was bronchitis in 
December 1980.  However, separation examination did not show 
any chronic bronchitis.  Importantly, VA examination report 
in March 1992 failed to find any current oxygen deficiency or 
bronchitis.  While VA medical records in November 1999 show 
that the veteran had bronchitis, VA examination report in 
March 2002 failed to find any lung disability.  The March 
2002 VA examination report was based upon an examination and 
review of the medical records and therefore, is competent and 
persuasive medical evidence.    

Additionally, although the June 1998 medical statement from 
Dr. Jackson indicated that the veteran was receiving 
treatment for breathing difficulties, the most recent VA 
examination report failed to reveal any breathing 
difficulties or any lung disability.  Furthermore, while the 
record is unclear as to whether the veteran has upper airway 
obstruction or vocal cord dysfunction, these conditions were 
not even provisionally diagnosed until years after the 
veteran was discharged from service and there is no competent 
medical evidence relating these conditions to service.  

Finally, while the veteran was noted as having granuloma-like 
lesions in the right lobe on VA examination in May 1996, this 
examiner did not find that the veteran exhibited any active 
disease as a result of the granuloma-like lesions.  
Similarly, the March 2002 VA examiner failed to find any 
current lung disability or disease.  Based upon the above 
information, the Board finds that veteran does not exhibit 
any current oxygen deficiency or have any chronic lung 
disability that is related to service.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  

Fibromyalgia

The veteran's essential argument is that his current 
Fibromyalgia is related to service.  A review of the record 
shows that in the November 2002 supplemental statement of the 
case, the RO stated that there was no record of treatment for 
or a diagnosis of Fibromyalgia in service.  However, service 
medical records shows that the veteran was diagnosed with 
Fibromyalgia in a June 1982 clinical record.  Moreover, the 
veteran complained of pain in the joint areas throughout 
service. 

Medical records following service show that the veteran 
continued to complain of pains in his joints on VA 
examination in March 1992.  A medical statement from Dr. 
Jackson dated June 1998 indicated that the veteran was under 
treatment for Fibromyalgia.  VA medical records sow that he 
was also diagnosed with Fibromyalgia in July 1999, January 
2001, and May 2001.  VA examination report for Fibromyalgia 
in March 2002 indicated that the veteran has Fibromyalgia, in 
remission at the time of examination since no tenderness to 
deep palpation of muscles of either side of the body were 
found.  

Based upon the medical evidence summarized above, the Board 
finds that he veteran's current Fibromyalgia was first 
manifested in service.  Although the earliest evidence of 
treatment or diagnosis of Fibromyalgia following service is 
not until 1998, service medical records show a diagnosis of 
Fibromyalgia and chronic complaints of joint pain from the 
veteran.  This medical evidence supports the veteran's 
statement that his current Fibromyalgia has been ongoing 
since service.  The Board finds the veteran's statement to be 
credible in showing a continuity of symptomatology after 
service and therefore finds that the veteran's current 
Fibromyalgia was chronic in nature following service.  In 
sum, the Board finds that the veteran's current Fibromyalgia 
was incurred in service.  The benefit of the doubt has been 
resolved in his favor.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.     

Degenerative Joint Disease of the Feet and Toes and Bilateral 
Foot Disability

Service medical records show that the veteran received 
treatment for his feet in service, including right foot 
blisters and warts in May 1968, calluses in May 1976, and 
right foot pain in February and June 1982.  While a February 
1982 clinical record noted possible arthritis to the 
veteran's feet and toes, x-rays taken of the feet in July 
1983 showed no significant abnormalities.  Service medical 
records did not reveal any injuries to the veteran's feet in 
service.  Separation examination in August 1991 indicated 
that feet were clinically evaluated as normal.  In a February 
1996 remand, the Board remanded the veteran's claim for 
entitlement to service connection for bilateral foot 
disability for further development.    

VA feet examination in May 1996 showed that the veteran 
complained of bilateral foot pain, specifically the plantar 
fascia as well as across the mid tarsal joints with some 
discomfort along the metatarsal phalangeal joints.  
Examination showed mild pathplanal valgus, a deformity of the 
feet.  The metatarsal phalangeal joints, the great toe on the 
right side, shoed obvious dorsal arthritic expressant 
palpable.  There was hallux rigidus and discomfort on motion 
testing.  Both feet demonstrated limitation of motion.  X-
rays showed degenerative changes in the metatarsal phalangeal 
joint, great toe, bilaterally.  The diagnosis was 
degenerative arthritis, metatarsal phalangeal joints, 
bilateral, with limitation of motion and rule out tarsal 
coalition bilaterally.  X-rays in May 1996 demonstrated 
osteoarthritic spurring of the heads of both 1st metacarpals 
and pes planus.  X-rays in August 1996 demonstrated right 
posterior calcaneal spurring and bilateral metatarsal head 
spurring.  

VA feet examination in August 1996 indicated that examination 
showed no apparent deformities of either foot, except for 
small dorsal bunion of both great toes.  CT scans of the feet 
showed degenerative changes of the metatarsophalangeal joints 
of the great toes, but otherwise unremarkable.  Diagnosis was 
hallux rigidus, bilateral, manifested by painful limitation 
of motion of the metatarsophalangeal joints of the great 
toes.  The examiner opined that in all reasonable medical 
probability there is no connection between the foot blisters, 
heel calluses, and Achilles tendonitis sustained by the 
veteran during service and his current hallux rigidus.  

VA medical records from October 1996 through October 2000 
demonstrate that the veteran continued to have difficulty 
with his feet.  In January 2000, the veteran received surgery 
for hallux limitus for his great right toe and in September 
2000, he received surgery for hallux limitus for his great 
left toe.  VA examination report in March 2002 indicated that 
following both surgeries, the veteran received relief of toe 
pain.  The examiner diagnosed the veteran as having status 
post bunionectomy, left and right great toe, with residual 
osteoarthritis of the MTP joint manifested by typical 
radiographical changes; procedure performed in treatment of 
hallux limitis.  The examiner opinion that this was not 
present in service and not service related.  

VA medical records in October 2002 show that the veteran had 
surgery for hallux vagus, left foot.  X-rays in January 2003 
continued to show extensive osteoarthritic changes to his 
foot.  

The records summarized above fail to suggest any relationship 
between the veteran's current feet disabilities or 
degenerative joint disease of the feet and toes and service.  
In particular, the August 1996 and March 2002 VA examination 
reports specifically find that the veteran's current feet and 
toes disabilities are not related to service.  These reports 
are based upon a review of the medical records and an 
examination of the veteran.  The Board therefore finds that 
these reports are competent and are persuasive evidence.  As 
for the degenerative joint disease of the feet and toes, in 
service x-rays indicate that there is no evidence of 
arthritis to the feet or toes in service or until many years 
after service, nor is there evidence relating the veteran's 
degenerative joint disease of the feet and toes to service.   

The Board has also considered the veteran's statements and it 
has been given weight as to his observation for symptoms and 
limitation caused by disabilities of his feet and toes.  
However, it does not appear that he is medically trained to 
offer any opinion as to causation.  See Espiritu, supra.  
Therefore, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for bilateral foot disability and 
degenerative joint disease of the feet and toes.  It follows 
that there is not a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).    

New and Material Issues

A May 1992 rating decision denied service connection for 
hypertension, vascular headaches, and depressive disorder 
with sleep deprivation.  The veteran was notified of that 
determination and informed of appellate rights and procedures 
that same month.  However, the veteran did not file a notice 
of disagreement to initiate an appeal from the above issues.  
The May 1992 rating decision therefore became final as to 
these issues.  38 U.S.C.A. § 7105(c).

The RO also denied the veterans claim of entitlement to 
service connection for right shoulder condition with 
impingement, degenerative joint disease of both knees, 
ankles, right elbow, and cervical strain in the May 1992 
rating decision.  The veteran did, however, appeal these 
decisions to the Board, but the Board denied the appeal in a 
February 1996.  Decisions of the Board are final.  
38 U.S.C.A. §§ 7103, 7104.   However, claims which are the 
subject of a prior final denial may be reopened and the prior 
disposition reviewed if certain requirements are met.  
38 U.S.C.A. § 5108.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).
 
Right Shoulder Condition with Impingement
    
The February 1996 Board decision to deny the veteran's claim 
of entitlement to service connection for right shoulder 
condition with impingement was essentially based on the 
finding that there were no complaints or treatment for the 
right shoulder in service, that separation examination in 
August 1991 showed normal findings for his upper extremities, 
and that although the veteran was diagnosed as having 
bilateral bursitis at the time of his March 1992 VA 
examination, there was no evidence relating any current right 
shoulder disability to service.  

In connection with his current attempt to reopen his claim, 
additional VA medical records, written statement from Dr. 
Jackson dated June 1998, VA examination report in March 2002 
with x-ray reports have been received, as well as Social 
Security Records and numerous written statements from the 
veteran with attached service medical records and VA medical 
records were submitted.  However, such evidence is not found 
to be "new and material" for the following reasons:  While 
VA medical records received after the February 1996 Board 
decision, VA examination report in March 2002, and x-ray 
reports are new evidence, they do not tend to link any 
current right shoulder disability, if any, to service.  
Moreover, the June 1998 written statement from Dr. Jackson 
does indicate that the veteran is receiving treatment for a 
current impingement of his shoulders, but this evidence does 
not tend to link the right shoulder impingement to service.  
Further, the veteran's written statements with attached 
service medical records, which were highlighted and commented 
on by the veteran, are duplicate records.  Duplicate records 
are not "new and material" evidence.  38 C.F.R. § 3.156.  
Thus, the above evidence is not new and material evidence.  

Although the Board also recognizes the numerous written 
statements of the veteran, these statements essentially 
reiterate the veteran's argument from his original claim.  
They essentially state that the service medical records show 
that he received treatment for right shoulder problems in 
service and that his current right shoulder problems are 
related to service.  These statements are therefore 
cumulative or redundant to evidence submitted during the 
original claim for service connection.  Furthermore, lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  There is still no competent 
medical evidence showing that the veteran had a chronic right 
shoulder problem in service or otherwise has a current right 
shoulder disability that is related to service.     

As such, the evidence received subsequent to the Board's 
February 1996 decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim of entitlement to service 
connection for this disability.  38 U.S.C.A. § 5108.  

Degenerative Joint Disease of Both Knees, Ankles, and Right 
Elbow and Cervical Strain

The February 1996 Board decision to deny the veteran's claims 
of entitlement to service connection for degenerative joint 
disease of both knees, ankles and right elbow, was 
essentially based on the finding that x-rays in service 
showed no arthritis to the knees or ankles and that the March 
1992 VA examination and x-ray findings were negative for 
arthritis for both knees, ankles, and right elbow.  The Board 
found that there was no evidence of arthritis to the knees, 
ankles, or right elbow in service or within one year 
following service.  The February 1996 Board decision also 
denied the claim of entitlement to service connection for 
cervical strain, finding that although the veteran was 
diagnosed with acute cervical strain in service and cervical 
strain in the March 1992 VA examination report, there was no 
evidence relating the veteran's current cervical strain to 
service.  

Evidence received since the February 1996 Board decision 
includes VA medical records, VA feet and ankle examination in 
August 1996, January 1997 and May 2002 x-ray reports of the 
knees, January 1997 x-ray report of the right elbow, May 2002 
x-ray report of the cervical spine, written statement from 
Dr. Jackson dated June 1998,  Social Security Records, and 
numerous written statements from the veteran with attached 
service medical records and VA medical records.  While the VA 
medical records, VA examination and x-ray reports, Social 
Security Records, and written statement from Dr. Jackson are 
all new evidence, they are not material as this evidence does 
not tend to show that the veteran had degenerative joint 
disease of his knees, ankles, or right elbow in service or 
within one year following service.  In fact, the earliest 
evidence of degenerative changes to the knees was from the 
March 2002 x-ray report and none of the new medical evidence 
submitted tends to show a relationship between the veteran's 
current degenerative changes to his knees, ankles, or right 
elbow and service.  There is also no new evidence relating 
the veteran's current cervical strain to service.  

Further, the veteran's written statement with attached 
service medical records and VA medical records, which were 
highlighted and commented on by the veteran, are duplicate 
records.  Duplicate records are not "new and material" 
evidence.  38 C.F.R. § 3.156.  Thus, the above evidence is 
not new and material evidence.

Although the Board also recognizes the numerous written 
statements of the veteran, these statements essentially 
reiterate the veteran's argument from his original claim.  
They essentially state that the service medical records show 
that he believes that he had arthritis in his knees, ankles, 
and right elbow, and a chronic cervical strain in service.  
These statements are therefore cumulative or redundant to 
evidence submitted during the original claim for service 
connection.  Furthermore, lay assertions on medical causation 
do not constitute material evidence to reopen a previously 
denied claim.  Moray, supra.  There is still no competent 
medical evidence showing that the veteran had degenerative 
changes to his knees, ankles, or right elbow in service or 
within one year following service, or otherwise has 
degenerative changes to his knees, ankles, and right elbow 
that are related to service.  Additionally, the evidence 
still does not show that the veteran's cervical strain is 
related to service.     

As such, the evidence received subsequent to the Board's 
February 1996 decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim of entitlement to service 
connection for this disability.  38 U.S.C.A. § 5108.  

Hypertension and Vascular Headaches

Service connection for hypertension was denied in the May 
1992 rating decision because there was no diagnosis of 
hypertension in service and there was no diagnosis of 
hypertension within one year following service.  Service 
connection for vascular headaches was also denied in the May 
1992 rating decision as there was no diagnosis of headaches 
during service, but only as a symptom of other conditions 
such as service-connected sinusitis and allergic rhinitis.  

Evidence received since the May 1992 rating decision includes 
VA medical records, VA examination reports, including a March 
2002 VA general examination report, written statement form 
Dr. Jackson dated June 1998, Social Security Records, and 
numerous written statements from the veteran with attached 
service medical records and VA medical records.  
Nevertheless, none of the evidence submitted since the May 
1992 rating decision is found to be "new and material" as 
there is still no medical evidence that the veteran has a 
diagnosis of vascular headaches.  VA examination report in 
March 2002 indicated that vascular headaches was not found on 
examination.  Additionally, there is no medical evidence 
relating any vascular headaches to service.  

As for hypertension, Dr. Jackson's written statement shows 
that the veteran was receiving treatment for hypertension, 
however, there is still no medical evidence showing a 
diagnosis of hypertension in service or within one year from 
service.  There is also no medical evidence relating 
hypertension to service.  Further, the veteran's written 
statements with attached service medical records, which were 
highlighted and commented on by the veteran, are duplicate 
records.  Duplicate records are not "new and material" 
evidence.  38 C.F.R. § 3.156.  Thus, the above evidence is 
not new and material evidence.  

Although the Board also recognizes the numerous written 
statements of the veteran, these statements essentially 
reiterate the veteran's argument from his original claim.  
They essentially state that the veteran believes that his 
current hypertension began in service and that he has 
vascular headaches which are related to service.  These 
statements are therefore cumulative or redundant to evidence 
submitted during the original claims for service connection.  
Furthermore, lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim.  Moray, supra.  There is still no competent medical 
evidence showing that the veteran had hypertension in 
service, within one year following service, or otherwise is 
related to service.  Additionally, there is no evidence 
showing that the veteran has a current diagnosis of vascular 
headaches or that any is related to service.   

As such, the evidence received subsequent to the RO's May 
1992 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim of entitlement to service 
connection for this disability.  38 U.S.C.A. § 5108.  

Depressive Disorder with Sleep Deprivation

In a May 1992 rating decision, the veteran's claim for 
depressive disorder with sleep deprivation, referred to as 
nervous condition in the rating decision, was denied on the 
basis that the medical evidence did not show that the veteran 
had a nervous condition in service or at the time of VA 
examination in March 1992.  However, evidence received since 
the May 1992 rating decision includes a written statement 
from Dr. Jackson dated June 1998.  Dr. Jackson indicated that 
the veteran was receiving treatment for depression.  This 
evidence clearly goes to the basis for the May 1992 as it 
tends to show that the veteran has been diagnosed with 
depression.  As such, the evidence received since the May 
1992 rating decision is new and material, and the veteran's 
claim of entitlement to service connection for depressive 
disorder with sleep deprivation has been reopened.  

The Board notes here that a VA examiner in March 2002 appears 
to have found no basis for a finding of current acquired 
psychiatric disability.  Earlier in this decision, the Board 
denied the appeal for an obsessive compulsive disorder on 
that basis.  However, with regard to the depression issue, 
when undertaking a new and material evidence analysis (as 
opposed to a merits analysis), the Board must assume the 
credibility of the evidence.  Therefore, assuming the 
credibility of certain evidence of record referencing 
depression, the Board finds that the depressive disorder with 
sleep deprivation issue has been reopened.  The merits 
analysis which will be undertaken pursuant to the remand 
section of this decision will entail a review and weighing of 
all of the evidence relevant to this issue. 

Increased Rating

Left Shoulder Bursitis with Impingement

The present appeal involves the veteran's claim that the 
severity of his service-connected left shoulder bursitis with 
impingement warrants a compensable disability rating.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran indicated on his separation examination from 
service in August 1991 that he is right-handed.  The 
veteran's service-connected left shoulder bursitis with 
impingement has been rated by the RO under the provisions of 
Diagnostic Code 5019 and 5202.  

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for the minor arm if there is: (1) malunion of the humerus 
with moderate deformity; (2) malunion of the humerus with 
marked deformity; (3) recurrent dislocations of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at shoulder level; or (4) recurrent 
dislocations of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 40 percent 
evaluation requires fibrous union of the humerus, with a 50 
percent evaluation assigned for nonunion of the humerus 
(false flail joint).  A 70 percent rating is warranted where 
there is loss of the humerus head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  A review of the record shows that the 
most recent examination of the veteran was performed in March 
2002, which demonstrated no evidence of left shoulder 
symptomatology similar to that described above.  Further, 
there is no medical indicating that the veteran had the above 
symptomatology at any time during the claims period.  
Therefore, a compensable rating is not warranted under Code 
5202 at this time.  

Diseases under Code 5019 will be rated on limitation of 
motion of affected parts, as arthritis, degenerative.  
Pursuant to Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201 provides that a 20 percent rating is 
warranted if range of motion is limited to shoulder level or 
midway between the side and shoulder level.   A 30 percent 
rating requires that range of motion of the minor arm be 
restricted to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  VA examination report in March 2002 
shows that the veteran complained of pain, stiffness, 
weakness, and lack of endurance in his left shoulder.  Range 
of motion is from 37 degrees extension to 148 degrees flexion 
with 164 degrees abduction, 22 degrees external rotation and 
78 degrees internal rotation.  There was no apparent pain on 
movement of the left shoulder.  In this regard, the Board 
interprets the range of motion findings as showing that a 
compensable rating is not warranted under Code 5201 in this 
case as range of motion was not limited to shoulder level or 
restricted to midway between the side and shoulder level.  
The examination also indicated that there is no evidence of 
arthritis in the left shoulder, nor was there evidence of 
arthritis of the left shoulder in the March 1992 x-ray 
report.     

As for other diagnostic codes, there appears to be no 
evidence of ankylosis of the left shoulder to warrant a 
compensable rating under Code 5200, nor impairment of the 
clavicle or scapula to warrant a rating under Code 5203.

The Board acknowledges the veteran's long-term complaints of 
pain with movement of his left shoulder, and in reviewing the 
evidence the Board has considered the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. 202 (1995).  
Indeed, examination in March 2002 did note that the veteran 
complained of stiffness, weakness, and lack of endurance in 
use of his left shoulder.  However, there has been no 
persuasive showing of additional functional loss due to these 
symptoms that would further limit motion so as to result in a 
higher rating under Code 5201 or any other applicable Code.  
In fact, the March 2002 examination noted that there was no 
decrease of the range of motion due to his symptoms.  

In sum, while the Board does not doubt that the veteran's 
left shoulder disability is productive of impairment, the 
assigned noncompensable rating appears to contemplate the 
current degree of disability. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected left shoulder disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for gastroenteritis, 
obsessive compulsive disorder, oxygen deficiency, bilateral 
foot disability, lung disability, and degenerative joint 
disease of the hips, upper back, neck, shoulders, left elbow, 
wrists, fingers, hands, feet and toes is not warranted.  New 
and material evidence has not been received to reopen claims 
of entitlement to right shoulder condition with impingement, 
hypertension, vascular headaches, cervical strain, and 
degenerative joint diseases of both knees, ankles, and right 
elbow. To this extent, the appeal is denied. 

Entitlement to service connection for Fibromyalgia is 
warranted.  New and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for depressive disorder with sleep.  To this 
extent, the appeal is granted. 


REMAND

As the veteran's depressive disorder with sleep deprivation 
claim is reopened, it must be adjudicated on the merits under 
applicable laws and regulations, including the reasonable 
doubt provisions of 38 U.S.C.A. § 5107(b) (West 2002).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any additional action necessary 
action to comply with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether 
service connection for depressive 
disorder with sleep deprivation is 
warranted.  If this benefit sought is not 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

